

117 HRES 457 IH: Expressing that the United States must establish electricity as a basic human right and public good, and eradicate the reliance on monopolized, profit-driven utility corporations and providers and the flawed regulatory regime that has failed to regulate these utilities in the public interest.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 457IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Ms. Bush (for herself, Mr. Bowman, Ms. Ocasio-Cortez, Ms. Tlaib, Ms. Newman, Mr. Jones, Ms. Pressley, Ms. Omar, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing that the United States must establish electricity as a basic human right and public good, and eradicate the reliance on monopolized, profit-driven utility corporations and providers and the flawed regulatory regime that has failed to regulate these utilities in the public interest.Whereas scientists globally have determined that the human-caused climate emergency is bringing widespread harms, including deadly heat waves and drought, severe flooding and storm events, threats to public health and safety, limited and inconsistent water and energy access, and rampant biodiversity loss;Whereas energy, water, broadband, and other utilities are basic needs for survival and good health and should be publicly owned and accessible to all;Whereas the current energy system reflects historically entrenched, structural racism, whereby Black, Brown, Indigenous, and other communities of color face disproportionately high energy burdens, the threat of and actual disconnection from service, and local air and water pollution from fossil fuel energy generation;Whereas, one-third of people in the United States struggle annually to pay their electricity bills, with Black, Brown, Indigenous, and people of color hit the hardest of 25,000,000 households that have had to forgo food or medicine to pay utilities bills, 7,000,000 said they had to make that decision every month;Whereas pollution from gas infrastructure, often owned by the private energy industry, has increased the risk of cancer for 1,000,000 Black Americans, and Black communities have 1.54 times the exposure to particulate matter compared to the overall American population;Whereas the status quo energy system threatens to bring the planet past climate tipping points that cannot be reversed, which threaten more catastrophic impacts;Whereas to mitigate the climate emergency and maintain a chance of meeting the 1.5 degree Celsius global warming target, United States greenhouse gas emissions must decline to zero by 2030;Whereas the United States is the world’s largest historic emitter of greenhouse gas pollution, responsible for approximately 25 percent of cumulative carbon dioxide emissions since 1870;Whereas the electricity sector, along with the building and transportation sectors, is the leading source of United States greenhouse gas emissions, and with the transition off gas and petroleum products, there will be a substantial need to expand electrification;Whereas scientists have highlighted the importance of immediately halting all new fossil fuel infrastructure projects in the United States to meet 1.5 degree Celsius targets;Whereas major investor-owned utilities are not on track to meet national decarbonization goals and currently rely heavily on fossil fuels;Whereas the utilities crisis in Texas in 2021, grid failures in California, annual Atlantic hurricanes, Midwest heat waves, and West Coast wildfires act as potent examples of the failures of an investor-owned and heavily marketized system to ensure reliability and resilience to climate catastrophes;Whereas renewable energy resources, particularly solar plus- storage, microgrids, and other distributed sources provide climate and economic resilience benefits to communities;Whereas investor-owned utilities and the State utility commissions tasked to regulate them are failing to meet their collective mandates to serve the public interest and provide customers with just and reasonable electricity rates; Whereas in 2020 nearly 4,800,000 low-income households in the United States live in a state of energy insecurity in which they were unable to afford their energy bill;Whereas there is a fundamental conflict when shareholder gains determine the prices and accessibility of fundamental public goods;Whereas there are limited avenues for legitimate public participation, transparency, and community wealth-building from existing investor-owned utility business models and regulations;Whereas private monopolies and market-centric models have proven incapable of managing the transition to renewable energy at the pace and scale necessary to address the climate crisis, and without intention to repair harms of the fossil fueled system to Black, indigenous, people of color, and low-wealth communities;Whereas investor-owned utilities, fossil fuel energy companies, and their industry associations fund and coordinate obstruction of renewable energy policies and programs, including rooftop and community solar requirements and incentives;Whereas many investor-owned utilities have a history of abusing relationships with legislators and regulators and promoting disinformation to maintain the status quo fossil fuel system and protect profits;Whereas investor-owned utilities and fossil fuel energy companies valuations are based evaluating fossil fuel infrastructure over time frames incompatible with planetary survival;Whereas some existing public and cooperative utilities have serious yet resolvable issues related to governance, regulation, legacy debt, and climate impacts that must be acknowledged and overcome to develop an effective and 100-percent renewable public utility system; andWhereas truly public ownership of utilities would allow for improved oversight, accountability, high-road labor standards, and public participation in renewable energy procurement and deployment: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the United States must establish electricity as a basic human right and public good, and eradicate the reliance on monopolized, profit-driven utility corporations and providers and the flawed regulatory regime that has failed to regulate these utilities in the public interest, and it must reimagine its power system to be just, equitable, antiracist, and climate- and disaster-resilient through establishing a publicly and community-owned power system, which should include principles such as—(A)public accountability over the system’s energy choices and funding for community-led program design;(B)a commitment to 100-percent renewable energy for newly established systems and prompt transition to 100-percent renewable energy by no later than 2030 for existing public and cooperative power systems;(C)equitable and transparent planning systems that include robust public involvement and are based in the public interest, with particular attention to repairing legacies of harm and pollution in environmental justice communities;(D)wide-scale deployment of weatherization and energy efficiency technologies to reduce energy consumption, boost resilience of poorly insulated homes, and fight energy poverty, prioritizing communities of color and low-wealth communities first;(E)energy affordability to address egregious energy burdens and energy poverty that disproportionately penalize rural communities and communities of color; and(F)a guarantee that the public power system infrastructure and installed technologies are built with unionized labor and in a manner that upholds Buy America and Buy Clean standards, pays prevailing wages, honors project labor agreements, uses Department of Labor-registered apprenticeship programs, adheres to local and equitable hiring standards, and maintains high environmental standards;(2)in pursuit of the above principles, the House of Representatives should strive to—(A)transition away from investor-owned utilities and marketized energy systems that have collectively failed to meet climate and justice requirements, by acquiring them through the Federal Government and transitioning them to State, local, Tribal, or other appropriate scales of public ownership or alternatively transitioning them to community or cooperative ownership with the support of public dollars, and expand public investment and support for retraining and relocation to ensure comparable qualities of life and prevailing wages for communities and workers currently dependent on the fossil fuel industry;(B)create an advisory body to assess options and plans for consistency with the principles and objectives outlined in this resolution;(C)establish participation by worker representatives from relevant industries, representatives of affected communities, technical experts, advocacy groups, and others as appropriate, in order to ensure that concrete technologies, ownership structures, and administrative and contractual arrangements are consistent with the objectives articulated above;(D)assert Federal control and ownership over the transmission and associated grid assets and make substantial investments in the grid’s resilience, health, weatherization, and capacity to allow for wide-scale distributed energy resources to come online;(E)allocate Federal grants, loans, loan guarantees, and other financial instruments to municipal utilities and rural electric cooperatives to replace existing and planned fossil fuel infrastructure with distributed, cooperative renewable energy and these grants should be used to buy out stranded fossil fuel assets in exchange for these utilities to deploy 100-percent clean, renewable energy generation by 2030, the process which should include transparency mechanisms to ensure payments are reasonable in subtracting cleanup and other costs from the value of infrastructure, and federally fund State, local, and Tribal government procurement of new renewable generation and transmission infrastructure;(F)require all Federal public power providers, including the Tennessee Valley Authority and power marketing agencies, to evaluate current procedural justice concerns to redefine a gold standard for accountable public and renewable power utilities’ active accountability and participation, and to act as catalysts for the widespread development of climate-resilient renewable energy generation, in which significant investments are made to ramp up solar and storage microgrids, which can be achieved through—(i)a 100-percent clean and renewable energy portfolio by 2030 at the latest, with a significant carveout for distributed solar and storage resources, and an immediate phaseout of fossil power;(ii)robust accountability and transparency mechanisms to ensure a just and equitable transition and accountable management;(iii)an accountable Board for the Tennessee Valley Authority and systems of input for power marketing agencies under the Department of Energy that allow for transparency and public participation to help ensure just and equitable power choices and outcomes;(iv)strict requirements to remediate pollution from leaks and spills and clean up existing fossil fuel infrastructure; and(v)prioritization of union jobs with high-road labor standards that pay prevailing wages; (G)facilitate the development of community owned and controlled clean energy resources by directing—(i)expansion of distributed energy resources, including community and rooftop solar, microgrid technology, and storage, to boost climate and disaster resilience and ecological protection and restoration, prioritizing such systems for communities of color and low-wealth communities first;(ii)investment, including grants, loans, and other financial instruments, and technical support into community owned and controlled renewable generation resources such as rooftop and community solar and storage as well as efficiency measures, including weatherization;(iii)additional direct investments, grants, and reparations to Black and Indigenous communities whose land was stolen, to support efforts, as determined by communities, for building out community-controlled renewable energy infrastructure (generation and distribution) in rural and disinvested communities; and(iv)complete electrification and enhanced efficiency of residential, commercial, and industrial energy systems while taking explicit steps toward ensuring racial, environmental, and economic justice in the process; (H)empower energy democracy by expanding engagement with the energy system toward building collective power;(I)create a Federal energy democracy screening tool that creates a process for identifying and characterizing community energy problems and responding with climate justice energy solutions;(J)create transparent and equitable systems for public participation and cultivate processes for community governance over energy production, distribution, and procurement decisions;(K)create Federal guidelines and incentives that enable communities and workers to have the power to hold public, cooperative, and investor-owned utilities accountable;(L)enact a universal ban on disconnections of electricity for nonpayment and enforce progressive residential electricity rate regulations, including a cap on energy burdens and energy debt for low-wealth households; and(M)create Federal programs for reusing, recycling, and equitable and proper disposal of parts of panels, batteries, turbines, and other components at the end of life to prevent furthering environmental injustice, pollution, waste, or international waste.